Citation Nr: 1233625	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to October 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In July 2012 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss which is related to his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The relevant evidence of record includes service treatment records, VA examination reports, private treatment records and both written and oral statements from the Veteran.  

The Veteran's service treatment records are negative for any report of or findings related to tinnitus.  Audiometric readings from an April 1958 ROTC Cadet examination demonstrate hearing loss at 4000 and 8000 hertz, mild in the right ear and mild to moderately severe in the left ear.  The Veteran's July 1961 separation examination revealed mild hearing loss at 4000 and 8000 hertz in the right ear and hearing within normal limits on the left ear.  Service records indicate that the Veteran served with the 14th Army Cavalry in an artillery and anti-aircraft unit.  

Private treatment records from December 2008 indicate that the Veteran reported subjective hearing loss and constant tinnitus bilaterally.  The examiner noted that the Veteran fired many types of weapons during service and that he was frequently exposed to hazardous noise from 4 inch 105 caliber cannons.  The Veteran also reported having been assigned to missile support and having been exposed to noise from Nike Ajax anti-aircraft missiles.  He stated that ear protection was not worn during this noise exposure and that he worked as a chemical engineer after being released from active service and was not exposed to hazardous noise after service.  Audiological testing revealed mild sloping to severe sensorineural hearing loss in the right ear and mild sloping to profound sensorineural hearing loss in the left ear.  Speech reception thresholds were consistent with puretone findings.  Word recognition was excellent bilaterally under headphones at a comfortable listening level.  The examiner stated that this type and degree of hearing impairment causes difficulty understanding in all listening environments.  He opined that it was more likely than not that the Veteran's hearing loss and tinnitus were a result of frequent noise exposure to hazardous noise during service, especially in the absence of any other significant noise exposure or other ontological history.  

In his January 2009 claim the Veteran stated that his tinnitus began in June 1959 and that his hearing loss began in December 1960.  

The Veteran was afforded a VA examination in support of his claim in April 2009.  During that examination the Veteran reported that his hearing loss first became noticeable on separation from service.  He reported having difficulty understanding speech, particularly without his hearing aids.  He reported being exposed to significant noise serving with an Army aircraft artillery unit, stating that he was regularly around anti-aircraft artillery fire, 105 Howitzers and small arms fire.  He stated that prior to service he was occasionally around shotgun fire while hunting.  He reported the onset of tinnitus approximately 10 years earlier, stating that it was intermittent, with monthly occurrences lasting for minutes.  The examiner diagnosed the Veteran with intermittent subjective tinnitus, moderately severe to profound hearing loss in the right ear and moderate to profound hearing loss in the left ear.  The examiner stated that the Veteran's intermittent tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure.  He also cited the onset of tinnitus years after separation from service, as well as service medical record audiograms showing pre-existing high frequency hearing loss with no threshold shift evidence at separation.  The examiner reported that research studies have shown that hazardous noise exposure has an immediate effect on hearing, does not have a delayed onset, and is not progressive or cumulative.  He opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of the Veteran's military noise exposure, stating that his hearing loss was most likely due to non-military etiologies such as aging, shotgun fire prior to service and pre-existing hearing loss.  He stated that he could not determine the etiology of the Veteran's tinnitus without resorting to mere speculation.  

In his June 2009 Notice of Disagreement (NOD) the Veteran stated that his hearing loss and tinnitus could not be due to pre-service noise exposure because they were not present at separation from active duty.  He again stated that he was assigned to a Howitzer company supporting the 14th Armored Cavalry in West Germany and that their training was intense and included the use of heavy weapons and small arms.  He stated that he was frequently close to these arms when they were fired and that he often had ringing in his ears for several subsequent days.  He indicated that he did not seek treatment after being released from active service because there was a stigma associated with such treatment.  He denied any post-service exposure to loud noise or machinery except for occasionally passing loud pumps while working as a research chemical engineer.  The Veteran reiterated these statements in his March 2010 Substantive Appeal (VA Form 9).  

The Veteran testified at a hearing before a Veterans Law Judge in July 2012.  During that hearing, the Veteran reiterated his previous statements regarding his in-service noise exposure and lack of post-service noise exposure.  He stated that he was told he had some hearing loss on separation from service.

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has bilateral hearing loss and tinnitus that are related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disabilities are related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had difficulty hearing and ringing in his ears since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative.  Finally, the Board finds the December 2008 private opinion to be persuasive evidence, consistent with the Veteran's service history.

Overall, the Board is satisfied that service connection is established for bilateral hearing loss and tinnitus, and both claims are granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  



Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


